Exhibit 99.2 OncoMed Pharmaceuticals Announces Bayer Terminates its Option to License Vantictumab or Ipafricept OncoMed Retains Worldwide Rights to Both Wnt Pathway Programs Redwood City, CA,– April 10, 2017 – OncoMed Pharmaceuticals, Inc. (XNAS: OMED), a clinical-stage biopharmaceutical company focused on discovering and developing novel anti-cancer stem cell and immuno-oncology therapeutics, announced today that Bayer Pharma has notified OncoMed of its decision not to exercise its option to license the first-in-class Wnt pathway inhibitors vantictumab (anti-Fzd, OMP-18R5) and ipafricept (Fzd8-Fc, OMP-54F28) for strategic reasons.Effective June 2017, OncoMed will retain worldwide development and commercialization rights to vantictumab, ipafricept and all other Wnt pathway biologics under the collaboration.The small molecule program under the companies’ collaboration continues without change. “Under our collaboration with Bayer, we have received over $90 million in upfront and milestone payments that have fully funded the development of vantictumab and ipafricept.While we had looked forward to collaborating with the Bayer team on the late-stage development of these biotherapeutics, we are very pleased to have worldwide rights to two promising Phase 2-ready assets,” said Paul J. Hastings, Chairman and CEO of OncoMed.“We will be conducting an internal portfolio review and prioritization as we determine next steps for all our programs, including vantictumab and ipafricept.
